     Case 3:19-cv-01569-JLS-WVG Document 5 Filed 10/30/19 PageID.27 Page 1 of 4


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES RUTHERFORD,                                        Case No.: 19-CV-1569-JLS-WVG
12                                           Plaintiff,
                                                              NOTICE AND ORDER FOR
13   v.                                                       (1) EARLY NEUTRAL
                                                              EVALUATION CONFERENCE AND
14   PALM TREE HOSPITALITY
                                                              (2) TELEPHONIC STATUS
     CORPORATION, and DOES 1-10,
15                                                            CONFERENCE
                                          Defendant.
16
17
            IT IS HEREBY ORDERED that an Early Neutral Evaluation (“ENE”) of your case
18
     will be held on December 13, 2019, at 2:00 P.M., before United States Magistrate Judge
19
     William V. Gallo, Edward J. Schwartz U.S. Courthouse, 221 West Broadway, Second
20
     Floor, San Diego, California. The attorneys and parties are to alert chambers of their arrival
21
     via the call button in the second floor elevator lobby.
22
            Additionally, on November 22, 2019, beginning at 11:30 A.M., the Court will hold
23
     an attorneys-only telephonic status conference with each party separately.1 The purpose
24
     of this confidential, off-the-record teleconference is for the Court’s benefit in assessing
25
26
27   1
      The Court will contact the first party and proceed to contact the remaining parties one at a time. Each
     call may be short or lengthy. Counsel are required to be available for the Court’s call beginning at the
28   appointed time and remain available until they are called.

                                                          1
                                                                                         19-CV-1569-JLS-WVG
     Case 3:19-cv-01569-JLS-WVG Document 5 Filed 10/30/19 PageID.28 Page 2 of 4


 1   each party’s concerns, challenges, and whether the Court can assist in alleviating these.
 2   On or before November 18, 2019, each attorney intending to participate shall lodge, via
 3   electronic mail addressed to efile_Gallo@casd.uscourts.gov, (1) the name of each attorney
 4   who will participate and (2) a telephone number at which each attorney may be reached
 5   directly without fail at the time of the conference.
 6          The following are mandatory guidelines for the parties preparing for the ENE
 7   Conference.
 8          Pursuant to Rule 16.1(c) of the Local Rules of the United States District Court for
 9   the Southern District of California, both counsel and the parties who have full and
10   unlimited authority2 to negotiate and enter into a binding settlement shall appear in person
11   at the conference and shall be prepared to discuss the claims, defenses and damages.
12          Unless there are extraordinary circumstances, persons required to attend the
13   conference pursuant to this Order shall not be excused from personal attendance. Requests
14   to be excused from attendance for extraordinary circumstances shall be made in writing
15   at least seven calendar days prior to the conference. Where the suit involves the United
16   States or one of its agencies, only counsel for the United States with full settlement
17   authority need appear. All conference discussions will be informal, off the record,
18   privileged and confidential.
19          Based upon the Court’s familiarity with these matters and in the interest of
20   promoting the just, efficient and economical determination of this action, the Court issues
21   the following orders at this time:
22
23
24   2
       “Full authority to settle” means that the individuals at the settlement conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648 (7th Cir. 1989). The person needs to have
26   “unfettered discretion and authority” to change the settlement position of a party. Pitman v. Brinker Intl.,
     Inc., 216 F.R.D. 481, 485-486 (D. Ariz. 2003). The purpose of requiring a person with unlimited
27   settlement authority to attend the conference includes that the person’s view of the case may be altered
     during the face to face conference. Id. at 486. A limited or a sum certain of authority is not adequate.
28   Nick v. Morgan’s Foods, Inc., 270 F.3d 590 (8th Cir. 2001).

                                                          2
                                                                                             19-CV-1569-JLS-WVG
     Case 3:19-cv-01569-JLS-WVG Document 5 Filed 10/30/19 PageID.29 Page 3 of 4


 1         1.      All formal discovery shall be stayed in this case until the completion of the
 2   ENE Conference set herein;
 3         2.      No later November 12, 2019, Plaintiff’s counsel shall lodge with Magistrate
 4   Judge Gallo’s chambers, and serve on opposing counsel, a statement, not in excess of five
 5   pages, including:
 6                 a.    An itemized list of the specific issues on the subject premises which are
 7                       the basis of the claimed violations under the Americans with
 8                       Disabilities Act;
 9                 b.    A statement of the amount and category of damages claimed by
10                       Plaintiff in this action;
11                 c.    The amount claimed for attorney’s fees and costs; and,
12                 d.    The Plaintiff’s demand for settlement of the case in its entirety.
13         3.      No later than November 15, 2019, counsel for the parties as well as property
14   managers of commercial locations shall meet and confer in person at the subject premises
15   regarding settlement of (1) alleged premise violations, and (2) damages, costs and attorney
16   fee claims.    Plaintiff’s counsel shall be responsible to make arrangements for the
17   conference. The meet and confer obligation cannot be satisfied by telephone or by the
18   exchange of letters.
19         4.      No later than November 18, 2019, counsel shall lodge with Magistrate Judge
20   Gallo’s chambers a joint statement of no more than 10 pages, advising the Court of the
21   status of settlement negotiations and setting forth all issues in dispute, including property
22   issues, Plaintiff’s alleged damages, and the claim for attorney’s fees and costs, along with
23   a description of any settlement demands and/or offers exchanged. In the joint statement,
24   Defendant shall also discuss what steps, if any, Defendant has taken to remedy the alleged
25   violations set forth in Plaintiff’s Complaint.
26         5.      At the ENE Conference, Plaintiff’s counsel shall provide documentation to
27   the Court for in camera review supporting the amount of attorney’s fees and costs claimed.
28         The parties shall be prepared to engage in good faith settlement discussions with the

                                                      3
                                                                                19-CV-1569-JLS-WVG
     Case 3:19-cv-01569-JLS-WVG Document 5 Filed 10/30/19 PageID.30 Page 4 of 4


 1   Court and opposing parties during the ENE Conference. Failure to engage in good faith
 2   settlement discussions, or to comply with any provision of this Order, may result in the
 3   imposition of sanctions.
 4         Questions regarding this case may be directed to the Magistrate Judge’s Research
 5   Attorney at (619) 557-6384.
 6         IT IS SO ORDERED.
 7   Dated: October 30, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                                                                            19-CV-1569-JLS-WVG
